     Case 2:21-cv-00876-JAM-AC Document 68 Filed 08/31/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    PHILIPS NORTH AMERICA LLC,                          No. 2:21-cv-00876-JAM-AC
12                        Plaintiff,
13            v.                                          ORDER
14    ADVANCED IMAGING SERVICES,
      INC.,
15
                          Defendant.
16

17

18          On August 6, 2021, the undersigned granted plaintiff’s motion to compel, denied

19   defendant’s motion for a protective order, and informed the parties that plaintiff would be

20   awarded fees and costs pursuant to Federal Rule of Civil Procedure 37(a)(5)(A) and E.D. Cal. R.

21   (“Local Rule”) 230. ECF No. 57 at 13. The court stated that the lodestar approach to fee

22   calculation would be used and an award would issue following plaintiff’s submission of a proper

23   billing statement. Id. Plaintiff’s counsel submitted a timely petition for fees with an appropriate

24   billing statement. ECF No. 65. Plaintiff seeks compensation for a total of 52.8 billed hours at the

25   rate of $350/hour (the local rate typically applied in this district) for a total request of $18,480.00.

26   ECF No. 65-1. Defendant filed an opposition arguing, in summary, that the motion to compel

27   was unnecessary in light of its own motion for a protective order, and a fee award is therefore

28   inappropriate. ECF No. 67 at 3.
                                                         1
     Case 2:21-cv-00876-JAM-AC Document 68 Filed 08/31/21 Page 2 of 2


 1            Whether an award of attorney’s fees is appropriate is not at issue here; the undersigned
 2   already determined that fees will be awarded. Defendant does not object to plaintiff’s billing rate
 3   or hours billed. The undersigned finds the rate appropriate and the billing statement complete.
 4   The petition for fees (ECF No. 65) is therefore GRANTED and defendants shall pay plaintiffs
 5   $18,480.00 in attorney’s fees in connection with the motion to compel within 30 days of this
 6   order.
 7            IT IS SO ORDERED.
 8   DATED: August 31, 2021
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
